FILED
                             NOT FOR PUBLICATION                             AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YUHUAN JIN,                                      No. 08-72438

               Petitioner,                       Agency No. A096-048-546

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Yuhuan Jin, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Toufighi v. Mukasey, 538


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 988, 992 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Jin’s motion to reopen as

untimely because she filed the motion almost three years after the BIA’s final

removal order, see 8 C.F.R. § 1003.2(c)(2), and failed to present sufficient

evidence to qualify for the changed country conditions exception, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also 8 C.F.R. 1003.2(g)(1) (“A motion and any submission

made in conjunction with a motion must be in English or accompanied by a

certified English translation.”); Toufighi, 538 F.3d at 996 (evidence of changed

conditions must be “material”).

      We lack jurisdiction to review Jin’s challenge to the agency’s underlying

adverse credibility determination. See Toufighi, 538 F.3d at 995.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    08-72438